DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
The Examiner believes that claim 26 was unintentionally written with incorrect wording.  The claim recites:
26.  	An insert filter for a facemask, comprising:
a layer of filter media having a first surface configured to face away from a user when worn, and a second surface configured to face towards the user when worn, the layer having a periphery; and
a peripheral gasket of compressible foam coupled to the layer of filter media proximate the periphery such that a portion of the periphery [of the layer of filter media] extends beyond the peripheral gasket, wherein the peripheral gasket includes a gap along a portion of the periphery of the filter media, wherein the peripheral gasket is configured to seat against a chin of the user above the chin bone to elevate the layer of air filter material off of lips and the mouth defining a breathing chamber in front of a user’s face.  Emphasis added.

This language—“a portion of the periphery [of the layer of filter media] extends beyond the peripheral gasket”—is the inverse of the literal language used in the disclosure.  The disclosure states:
“In some examples, near the periphery [of the filter material] can include at least a portion of the [gasket] being attached to the filter material near the periphery and extending beyond the periphery.”  Spec. filed Oct. 23, 2020, [0033].

This is the only language used in the disclosure to describe either the gasket or the periphery extending beyond one another.  The language in the disclosure indicates that it is the gasket that extends beyond the periphery of the layer of filter media.  But claim 26 says the inverse—that the periphery of the layer of filter media extends beyond the peripheral gasket.  The Examiner believes that the language in claim 26 was a typographical error, because claim 1 is written with language consistent with the disclosure.  Note that claim 26 does not fail the written description requirement, because Figs. 2 and 3 illustrate the periphery of the filter material extending beyond the gasket, as the periphery of the filter material extends toward the interior of the mask, away from the gasket.  
Claim Objections
Claim 26 is objected to.  The claim recites:
26.  	An insert filter for a facemask, comprising:
a layer of filter media having a first surface configured to face away from a user when worn, and a second surface configured to face towards the user when worn, the layer having a periphery; and
a peripheral gasket of compressible foam coupled to the layer of filter media proximate the periphery such that a portion of the periphery extends beyond the peripheral gasket, wherein the peripheral gasket includes a gap along a portion of the periphery of the filter media, wherein the peripheral gasket is configured to seat against a chin of the user above the chin bone to elevate the layer of air filter material off of lips and the mouth defining a breathing chamber in front of a user’s face.  Emphasis added.

Claim 26 is objected to because the last recitation of “a user’s face” should instead read—“[[a]] the user’s face.”
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–9 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
1.  A removable facemask insert to be worn by a user, the removable facemask insert comprising:
a layer of air filter material having a periphery sized to fit inside or beneath  surgical-type facemask, the layer of air filter material having:
a height equal to or greater than a distance between a midlevel of a nose and a top of a chin bone of the user; and
a width greater than a distance from a first corner of a mouth of the user to a second corner of the mouth of the user; and
a strip of compressible foam material coupled to the layer of air filter material proximate the periphery of the layer of air filter material, wherein at least a portion of the strip extends beyond the periphery of the layer of air filter material except for a gap at a midline of an upper edge of the periphery where the strip of compressible foam material is absent creating a space to accommodate the nose of the user.  Emphasis added.

The limitation—“a layer of air filter material having a periphery sized to fit inside or beneath surgical-type facemask”—is indefinite because it references an object that is variable.  See MPEP 2173.05(b)(II) (reference to an object that is variable may render a claim indefinite).  That is, a surgical-type facemask does not have a known standard size, and therefore a person of ordinary skill in the art would not understand what size the periphery of the filter material must be to satisfy the metes and bounds of the claim.  Id.
Likewise, the limitations indicating that the layer of filter material has—“a height equal to or greater than a distance between a midlevel of a nose and a top of a chin bone of the user; and a width greater than a distance from a first corner of a mouth of the user to a second corner of the mouth of the user”—are indefinite.  The size of a user’s face is variable, and not standard.  Therefore, a person of ordinary skill in the art would not understand what dimensions the height and width of the layer of filter material must have to satisfy the metes and bounds of the claim.  See MPEP 2173.05(b)(II).
The Examiner suggests removing these limitations from the claim.
Claims 2–9 are indefinite because they depend from claim 1.
Additionally, claim 7 recites:
7.  The removable facemask insert of claim 1, wherein the strip of compressible foam is made of expanded closed cell foam comprising one or more of: polyvinyl chloride, acrylonitrile butadiene, polyethylene, neoprene, urethane, silicones and blends thereof.  Emphasis added.

Claim 7 is indefinite because the italicized language is a Markush group written using the open-ended transitional phrase “comprising,” rather than closed language.  See MPEP 2173.05(h) (A Markush grouping is a closed list of alternatives; if a Markush group recites a material selected from an open list of alternatives, the claim should generally be rejected under 35 U.S.C. 112(b)).  To overcome this rejection, the claim could be rewritten as:
7.  The removable facemask insert of claim 1, wherein the strip of compressible foam is made of expanded closed cell foam selected from the group consisting of one or more of: polyvinyl chloride, acrylonitrile butadiene, polyethylene, neoprene, urethane, silicones and blends thereof.


Claim 29 recites:
29.  The insert filter for a facemask of claim 26, wherein the peripheral gasket includes a strip of compressible foam that is substantially planar.  Emphasis added.

Claim 29 is indefinite because claim 26 indicates that the gasket comprises “compressible foam.”  Therefore, it is unclear if the recitation of “a strip of compressible foam” in claim 29 refers to the same compressible foam of claim 26.  To overcome this rejection, claim 29 could be rewritten as:
29.  The insert filter for a facemask of claim 26, wherein the compressible foam of the peripheral gasket includes a strip of compressible foam that is substantially planar.  








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6–9 are rejected under 35 U.S.C. 103 as being unpatentable over Barakat et al., US 2004/0089304 A1 in view of Loughran, US 2020/0121004 A1 in further view of Duffy, US 2015/0059774 A1.
Regarding claim 1, Barakat discloses a face mask 10 (corresponding to the “removable facemask insert”).  See Barakat Fig. 1, [0035].  The facemask comprises a filter layer 30 (the “later of air filter material”).  Id.  The filter layer 30 has a periphery sized to fit inside or beneath a surgical-type facemask, because a surgical mask could be placed over the facemask 10 when the facemask is worn by a user.  The filter layer 30 also has a height equal to or greater than a distance between a midlevel of a nose and a top of a chin bone of a user, and a width greater than a distance from a first corner of a mouth of the user to a second corner of the mouth of a user, because the filter layer is intended to cover the nose and mouth of a user.  Id. at [0036].  
The facemask 10 also comprises a flange 20 coupled to the filter layer 30.  See Barakat Fig. 1, [0035].  The flange 20 serves to seal the facemask 10 to the face of a user.  Id. at [0040].  The flange 20 is proximate to the periphery of the filter layer 30, as seen in Figs. 1 and 2.  At least a portion of the flange 20 extends beyond the periphery of the layer of air filter material, as seen in Fig. 2.  

    PNG
    media_image1.png
    784
    1503
    media_image1.png
    Greyscale

 Barakat differs from claim 1, because it does not disclose that its flange 20 comprises a strip of compressible foam material with a gap creating a space to accommodate the user’s nose.
However, Barakat teaches that a foam material may be used with the facemask 10 to act as a sealing means, while the flange 20 is portion of the facemask 10 that seals the mask 10 to the face of a user.  See Barakat [0037], [0040].  
As such, in the analogous art of facemask filters, Loughran disclsoes a facial mask 100 comprising a foam sealer 104 surrounding the perimeter of the mask 100.  See Loughran Fig. 1A, [0043].  The foam sealer 104 is a strip of compressible foam material, which is used to seal the mask 100 to the user’s face.  Id.  Because Barakat’s flange 20 is used to seal the facemask 10 to the user, with foam being employed for this purpose, it would have been obvious for Barakat’s flange 20 to comprise a strip of compressible foam material, similar to Loughran’s foam sealer 104, because this foam sealer 104 is a strip of compressible foam material used to seal a facemask 100 to a user’s face.  

    PNG
    media_image2.png
    835
    987
    media_image2.png
    Greyscale

Additionally, in the analogous art of facemask filters, Duffy discloses a respirator 10 comprising a nose notch 52, which is a void in the perimeter of the respirator 10, created by removing material from the perimeter.  See Duffy Fig. 6, [0066], [0067].  The nose notch 52 is beneficial because it improves the aesthetic look of the respirator 10, while improving its comfort and functionality by reducing bunching of material in the nose region and improving sealing of the respirator to a user’s face.  Id. at [0008].  It would have been obvious to provide a similar nose notch in the strip of foam material provided in Barakat’s flange 20, to provide these benefits.  The nose notch would correspond to the “gap.”

    PNG
    media_image3.png
    803
    1049
    media_image3.png
    Greyscale


Claim 6 requires for the removable facemask insert of claim 1, a depth of the strip of compressible foam is between 0.25–0.75 inch and a height of the strip of compressible foam is between 0.25–0.75 inch.  The disclosure fails to teach these dimensions as being critical to the claimed invention because there is no evidence that the dimensions produce unexpected results.
Loughran’s foam sealer has a thickness (i.e., depth) of 0.5 inch.  Loughran [0034].  The reference does not disclose the height of the foam sealer.  However, the foam sealer has a sufficient height to prevent germs and bodily fluids to from escaping around the perimeter of the facemask, while not being so large as to block the filter area of the facemask.  Loughran [0034].  Therefore—when Bakarat uses the material of Loughran’s foam sealer as explained above—it would have been obvious to use routine experimentation to determine the optimal height of the material to prevent germs and fluid from escaping the mask, while also providing sufficient filter area for a user to breathe.  MPEP 2144.05(II).  Additionally, because there is no evidence that the claimed dimensions are critical to the claimed invention, the difference between applicant’s invention and the prior art is one of degree rather than kind.  MPEP 2144.05(III).
Claim 7 requires for the removable facemask insert of claim 1, the strip of compressible foam is made from expanded closed cell foam comprising one or more of:  polyvinyl chloride, acrylonitrile butadiene, polyethylene, neoprene, urethane, silicones and blends thereof.
Loughran’s foam sealer can be manufactured from closed cell polyurethane.  Loughran [0057], [0058].
Claim 8 requires for the device of claim 1, the gap is absent in a space between 0.375 and 2.0 inches wide to accommodate the nose of a user.
Duffy’s nose notch 52 has a width from 10 to 50 mm (0.394 to 1.97 in.).  See Duffy [0072].
Claim 9 requires for the removable facemask insert of claim 1, the gap at the midline of the upper edge of the strip of compressible foam allows the layer of air filter material to wrap “snuggly” around the tip of the nose of the user while applying ends of the strip of compressible foam “snuggly” against sides of the nose of the user to create a substantially air tight seal between the facemask filter assembly and the nose.  The term “snuggly” is interpreted to mean sufficiently tight to create a substantially air tight seal between the facemask filter assembly and the nose.  
Duffy’s nose notch 52 allows the upper interior perimeter 24a of the respirator 10 to wrap around the top of a nose of a user, while applying ends of the interior perimeter to seal the respirator 10 to the nose.  See Duffy [0008], [0066].  Therefore, when this notch 52 is provided in the foam strip provided in Barakat’s flange 20, the notch 52 will perform in the manner described in claim 9.
Claims 2–4 are rejected under 35 U.S.C. 103 as being unpatentable over Barakat et al., US 2004/0089304 A1 in view of Loughran, US 2020/0121004 A1 in further view of Duffy, US 2015/0059774 A1 and in further view of Martin, US 2009/0235934 A1.
Claim 2 requires for the device of claim 1, the layer of air filter material is a high efficiency filter made of nonwoven polypropylene fibers.  The term “high efficiency” is interpreted as N-95 of greater. See Spec. filed Oct. 23, 2020, [0038].  Claim 3 requires for the device of claim 3, the layer of air filter material is an electrostatic filter.
Barakat’s filter layer 30 can comprise a nonwoven material, and is used to improve the quality of air that is inhaled by the wearer.  See Barakat [0001], [0053].
Barakat differs from claim 2 because it does not disclose that the filter layer 30 is a high efficiency filter of nonwoven polypropylene fibers.
But in the analogous art of face masks, Martin teaches a respirator filtering structure formed from two layers of nonwoven polypropylene fibrous electret (i.e., electrostatic) filter material.  Martin [0084].  The electric filter material of Martin has an N95 efficiency.  Id.  It would have been obvious to use Martin’s nonwoven polypropylene filter material as the material used to construct Barakat’s filter layer 30, because Barakat’s filter layer 30 is made from a nonwoven material that can be used with facemasks, and Martin’s material is useful for this purpose.  Therefore, this modification represents the selection of a known material based on the suitability of its intended use.  See MPEP 2144.07.
Claim 4 requires for the removable facemask insert of claim 1, the layer of air filter material is laminated to a spunbond scrim fabric made of polypropylene or polyester fibers covering at least a portion of a backside of the layer of air filter material that is directly in front of the user’s mouth.  The term “scrim” is given its plain meaning under the broadest reasonable interpretation because the disclosure does not provide a special definition or disavowal of the term.  MPEP 2111.01.  Scrim is a layer used to provide support for a filter material.
It would have been obvious to use Martin’s filter material as the filter material in Barakat’s filter layer 30 for the reasons stated in the rejection of claims 2 and 3 above.  Martin’s filter material comprises two layers of spunbond polypropylene material that are laminated to one another.  Martin [0084].  The layer covering the backside of the filter material would correspond to the “scrim” of claim 4 because each layer provides at least some structural support for the filter material.  The other layer would correspond to the “air filter material.”


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barakat et al., US 2004/0089304 A1 in view of Loughran, US 2020/0121004 A1 in further view of Duffy, US 2015/0059774 A1 and in further view of Angadjivand et al., US 2013/0291876 A1.
Claim 5 requires for the removable facemask insert of claim 1, the layer of air filter material is laminated to a layer of meltblown nonwoven fabric made of polypropylene or polyester fibers covering an entire front face of the air filter material.  The layer of meltblown fabric is “configured to protect the layer of air filter material against salt.”  
Barakat does not explicitly teach these features.  However, Angadjivand discloses a face mask comprising an outer cover layer that acts as a prefilter upstream of the primary filtering layer.  Angadjivand [0079].  The outer cover layer is manufactured from meltblown fibers from polymers such as polypropylene and polyester.  Id. at [0074].  The outer cover layer is laminated to the other layers of the filter material.  Id. at [0106].  It would have been obvious to laminate Angadjivand’s outer cover onto the filter material in Barakat’s filter layer 40 to provide a prefilter upstream of the filter layer 30.  The limitation requiring that the layer of meltblown fabric is “configured to protect the layer of air filter material against salt” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).


Claims 26–28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Barakat et al., US 2004/0089304 A1 in view of Duffy, US 2015/0059774 A1.
Regarding claim 26, Barakat discloses a facemask 10 (corresponding to the “insert filter for a facemask”).  See Barakat Fig. 1, [0035].  The facemask 10 comprises a filter layer 30 (the “layer of filter media”) having a first surface configured to face away from a user when worn and a second surface configured to face towards the user when worn.  Id.  The filter layer 30 has a periphery, as seen in Figs. 1 and 2.  
The facemask 10 also comprises a flange 20 coupled to the filter layer 30.  See Barakat Fig. 1, [0035].  The flange 20 corresponds to the “peripheral gasket” because it is seals the periphery of the facemask 10.  Id. at [0040].  The flange 20 can comprise compressible foam.  Id. at [0037].  The flange 20 is proximate to the periphery of the filter layer 30, as seen in Figs. 1 and 2.  A portion of the periphery of the filter layer 30 extends beyond the flange 20, which is the portion of the periphery of the filter layer 30 that is not attached to the flange 20, as seen in Fig. 2.  The flange 20 is configured to seat against a chin of the user, because the bottom of the flange contacts the chin of a wearer.  Id. at [0040].  This defines a breathing chamber in from of the user’s face, because the filter layer 30 creates a chamber, as seen in Fig. 2.     

    PNG
    media_image1.png
    784
    1503
    media_image1.png
    Greyscale

Barakat differs from claim 26, because it fails to disclose that its flange 20 comprises a gap along a portion of the periphery of the filter media.
However, in the analogous art of facemask filters, Duffy discloses a respirator 10 comprising a nose notch 52, which is a void in the perimeter of the respirator 10, created by removing material from the perimeter.  See Duffy Fig. 6, [0066], [0067].  The nose notch 52 is beneficial because it improves the aesthetic look of the respirator 10, while improving its comfort and functionality by reducing bunching of material in the nose region and improving sealing of the respirator to a user’s face.  Id. at [0008].  It would have been obvious to provide a similar nose notch in Barakat’s flange 20, to provide these benefits.  The nose notch would correspond to the “gap.”

    PNG
    media_image3.png
    803
    1049
    media_image3.png
    Greyscale

Claim 27 requires for the insert filter of claim 26, the periphery comprises a perimeter length and the gap comprises a gap length.  The gap length is between 3 to 15% of the perimeter length.
In Barakat, the periphery of the filter layer 30 has a length, as seen in Fig. 1.  Duffy’s nose notch 52 has a gap length, which is the width of the notch 52.  See Duffy Fig. 5, [0072].  The nose notch 52 has a width so that it can accommodate the nose of the user.  Id. at [0008].  The length of the perimeter of the filter layer 30 is large enough to cover the mouth and nose of the user.  See Barakat [0036].  Therefore, it would have been obvious for the width of the nose notch to be between 3 to 15% of the perimeter length of the filter layer 30, depending on the size of the mouth and nose of the user.
Claim 28 requires for the device of claim 26, the layer of filter media is substantially planar.
In Barakat, the filter layer 30 is substantially planar, as seen in Fig. 2.
Claim 30 requires for the insert filter of claim 26, the layer of filter material comprises a substantially uniform cross-section in a superior-inferior and anterior-posterior plane that is perpendicular to a plane of the layer of air filter material.
Barakat teaches this feature as seen in Figs. 1 and 2.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Barakat et al., US 2004/0089304 A1 in view of Duffy, US 2015/0059774 A1 and in further view of Loughran, US 2020/0121004 A1 .
Claim 29 requires for the device of claim 26, the peripheral gasket includes a strip of compressible foam that is substantially planar.
It would have been obvious to use Loughran’s foam sealer 104 with Barakat’s flange 20, for reasons similar to those specified in the rejection of claim 1 above.  The foam sealer 104 is a strip of compressible foam that is substantially planar.  See Loughran Fig. 1, [0043].
Response to Arguments
35 U.S.C. 112(b) Rejection
The Examiner withdraws the 35 U.S.C. 112(b) rejections from the Final Rejection dated Nov. 23, 2021 in light of the amendments.
35 U.S.C. 103 Rejections
Applicant’s arguments with respect to the elected claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0060843 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776